Case 20-00180-mdc    Doc 12   Filed 08/07/20 Entered 08/07/20 16:39:38    Desc Main
                              Document     Page 1 of 2


NAHRGANG & ASSOCIATES, P.C.
BY: MATTHEW R. NAHRGANG, ESQUIRE
ATTY. I.D.: 60051
35 Evansburg Road
Collegeville, PA 19426
(610)489-3041
E-Mail mnahrgang@verizon.net

                  UNITED STATES BANKRUPTCY COURT
                EASTERN DISTRICT OF PENNSYLVANIA
                                        :
IN RE: Arthur Herring, III              : NO. 20-12141
               Debtor                   :
                                        : CHAPTER 7

NITV FEDERAL SERVICES, LLC                        :
                    Plaintiff                     :       NO. 20-180
          VS.                                     :
                                                  :
Arthur Herring, III                               :
          Defendant                               :



                  RULE 26(a)(3) PRETRIAL DISCLOSURES
             ON BEHALF OF DEFENDANT, ARTHUR HERRING, III

             Defendant files his Pretrial Disclosures pursuant to

Federal    Rule     of   Civil   Procedure     26(a)(3)    in   opposition      to

Complaint to Determine Dischargeability.

   I.       WITNESSES EXPECTED TO BE CALLED

             Arthur Herring, III .

  II.      WITNESSES to be PRESENTED IF THE NEED ARISES

             None.

  III.      EXPERT WITNESSES EXPECTED TO BE CALLED

             None.




          NITV FEDERAL SERVICES, LLC v. Arthur Herring, III      20-180
                Defendant’s Disclosures Pursuant to FRCP 26(a)(3)
                                   Page 1 of 2
Case 20-00180-mdc      Doc 12   Filed 08/07/20 Entered 08/07/20 16:39:38   Desc Main
                                Document     Page 2 of 2


   IV.        DOCUMENTS EXPECTED TO BE INTRODUCED

               None.

  V.          DOCUMENTS TO BE INTRODUCED, IF THE NEED ARISES

   1.          TBD.

  VI.          RESERVATIONS

               Defendant reserve the right to call any witnesses and

use any documents listed on Plaintiff’s Pretrial Disclosures.

Defendant further reserves the right to call any witnesses and

use     any   documents    in    rebuttal    to   the   evidence   presented     by

Plaintiff.

                                        Respectfully submitted,

                                              /s/ Matthew R. Nahrgang

                                  ______________________________
                                       Matthew R. Nahrgang,
                                  Attorney for Defendant




          NITV FEDERAL SERVICES, LLC v. Arthur Herring, III      20-180
                Defendant’s Disclosures Pursuant to FRCP 26(a)(3)
                                   Page 2 of 2
